Title: Observer, [13–15 March 1793]
From: “Observer”,Hamilton, Alexander
To: 



[Philadelphia, March 13–15, 1793]

Among the publications which have appeared as containing the Debates in Congress respecting the Official Conduct of the Secretary of the Treasury Mr. Findley is represented as having made the following assertions “That the Secretary of the Treasury had acknowleged that he had not applied the money borrowed in Europe agreeably to the legal appropriations of the President. That he had acknowleged his having drawn to this Country and applied in Europe to uses for which other monies were appropriated three millions of Dollars. That he had acknowleged his having drawn from Europe more money than the law authorised him to do. That he was influenced to do so by motives not contemplated by the law and had either applied it or drawn it from Europe with the design of applying it to uses not authorised, and that he had broken in upon the fund appropriated for the discharge of the French Debt.”
Before I read this Speech I had carefully perused the different communications made by the Secretary of the Treasury to the House of Representatives and after reading it I was led to revise them. The result has been, that I have found all these assertions, attributed to Mr. Findly, either direct untruths or palpable misrepresentations and I challenge Mr. Findly or any of his friends to produce the passages which will warrant them. The truth is that Mr. Findley has palmed upon the Secretary his own reasoning and inferences for points conceded by him. The commentary has been substituted for the text.
Observer
